UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Joshua E. Frost,

Petitioner, Case No. 2:19-cv-424
Judge Michael H. Watson
V. Chief Magistrate Judge Elizabeth P. Deavers

Warden, Chillicothe
Correctional Institute,

Respondent.
OPINION AND ORDER

On December 20, 2019, the Magistrate Judge issued a Report and
Recommendation (“R&R”) recommending that this action be dismissed without
prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for
failure to prosecute. ECF No. 7. Although the parties were advised of the right
to object to the R&R, and of the consequences of failing to do so, no objections
have been filed. Therefore, the R&R, ECF No. 7, is ADOPTED and AFFIRMED.
The action is DISMISSED without prejudice.

Petitioner has waived his right to appeal by failing to file objections. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). Therefore, the Court DECLINES to issue a certificate of appealability.

IT IS SO ORDERED. Vnncluf Vm

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
